Citation Nr: 0001234	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-02 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for frostbite of the hands and feet.

2. Entitlement to a disability rating in excess of 10 percent 
for a skin fungus of the hands and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1948 to May 
1953.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

By a June 1996 statement, the veteran raised entitlement to a 
back condition.  As this issue had not been developed for 
appellate review, the Board refers the issue of entitlement 
to service connection for a back condition to the RO for 
appropriate action.  See Suttmann v. Brown, 5 Vet. App. 127, 
132 (1993).  

The United States Court of Appeals for the Federal Circuit 
has held that the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals 
(hereinafter "the Court")) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed.Cir. 1998).  
In Colvin, the Court adopted the following test with respect 
to the nature of the evidence which would constitute 
"material" evidence for purposes of reopening of a 
previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  See Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. § 3.156(a) 
(1999).  

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  


FINDINGS OF FACT

1. By an August 1992 rating decision, the RO denied service 
connection for frostbite of the hands and feet on the 
basis that the service medical records and the VA 
examination immediately post service were negative for 
complaints, treatment, or diagnosis of frostbite.  The 
veteran was notified of the adverse decision and did not 
file an appeal.

2. Evidence added to the record since the August 1992 rating 
decision includes private and VA medical records, as well 
as lay and medical statements.  This evidence bears 
directly and substantially upon the subject matter now 
under consideration (i.e., whether frostbite of the hands 
and feet was incurred in-service), and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3. The claim of entitlement to service connection for 
frostbite of the hands and feet is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

4. The evidence of record establishes that frostbite of the 
hands and feet was incurred during combat service in 
Korea.  

5. The skin fungus is manifest by a recurrent, severe fungal 
infection of the hands and feet with infection of the 
nails and scaling.  


CONCLUSIONS OF LAW

1. Evidence received since the August 1992 RO decision, which 
denied the veteran's claim of entitlement to service 
connection for frostbite of the hands and feet, which is 
final, is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (1999).  

2. The claim of entitlement to service connection for 
frostbite of the hands and feet is well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  

3. Resolving all reasonable doubt in favor of the veteran, 
frostbite of the hands and feet was incurred in-service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 3.303(d), 3.304(d) (1999).  

4. The criteria for a disability rating in excess of 10 
percent for skin fungus of the hands and feet have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
U.S.C.A. §§ 3.321(b)(1), 4.1, 4.7, 4.118, Diagnostic Code 
(DC) 7813-7806 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality

A. New and Material Evidence

By an August 1992 rating decision, the RO denied service 
connection for frostbite of the hands and feet on the basis 
that the service medical records and the VA examination 
immediately after service were negative for complaints, 
treatment, or diagnosis of frostbite. The veteran did not 
appeal the decision.  See 38 U.S.C.A. §§ 7105(a), (b)(1) 
(West 1991); 38 C.F.R. §§ 20.200, 20.302(a) (1999).  
Therefore, the August 1992 rating decision became final when 
the veteran did not file a notice of disagreement within one 
year of the date the notice of the unfavorable determination 
was mailed.  See 38 U.S.C.A. § 7105(c) (West 1991).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim." Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  See 38 U.S.C.A. §§ 5108, 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); 
Fulkerson v. West, 12 Vet. App. 268 (1999).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(1999).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  See Winters v. West, 12 Vet. App. 203, (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. § 
3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. § 5 
107(b) has been fulfilled.  See Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).  

In relevant part, the evidence of record at the time of the 
August 1992 RO decision is summarized as follows:

Service medical records dated between June 1948 and May 1953 
reflect that the veteran's skin was evaluated as normal 
without abnormalities of the extremities on physical 
examinations in 1948 and 1951 with the exception of marks and 
scars, and flat feet.  A July 1951 entry made in the field 
reflects that the veteran had been in Korea since September 
1950 and a combat infantryman during the entire period.  
Entries dated in August 1951 at an U.S. Naval Hospital 
reflect that the veteran was a marine combat veteran and that 
he saw continuous combat duty from July 4 until his admission 
to the sick list in September 1950.  These service medical 
record entries are silent as regards edema, swelling, or 
tenderness of the extremities or treatment of frostbite.  A 
June 1952 report of medical examination reflects the 
existence of marks and scars on both arms, left shoulder 
blade, right elbow, right lower quadrant, and right knee cap.  
The March 1953 physical examination reflects that the skin 
was within normal limits without abnormalities of the 
extremities.  The DD Form 214 reflects that the veteran 
received the Presidential Unit Commendation with 1 star and 
the Korean Service Medal with 6 stars.  The abstract of 
service reflects that the veteran served with the 1st Marine 
Division, 5th Marine Regiment, 1st Weapons Battalion between 
February 1950 and September 1950.

The reports of medical examinations for disability evaluation 
dated in May 1954 and in April 1956 reflect that the skin and 
musculoskeletal system to include the feet were evaluated as 
normal.  The report of medical examination for disability 
evaluation dated in May 1961 reflects that on evaluation of 
his service-connected seizure disorder, the veteran had no 
other complaints, his hands were cool and clammy, and his 
upper and lower extremities were evaluated as normal.  

The veteran was admitted to a VA facility in January 1992 for 
the release of a Dupuytren contracture.  The abbreviated 
medical record reflects a history of frostbite, various skin 
lesions, a chronic fungal infection of the finger nails, 
thickened fibrous band in the left hand, and no complaints of 
pain, numbness, or tingling.  

The Board notes that based upon the evidence on file at the 
time of the August 1992 rating decision, the veteran had not 
presented a well-grounded claim for service connection for 
frostbite, as there was no evidence which established a 
diagnosis of frostbite.  See Caluza v. Brown, 7 Vet. 
App. 489, 506 (1995).  Therefore, the VA must review all of 
the evidence submitted since the last final disallowance in 
order to determine whether the claim may be reopened.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

Additional evidence associated with the claims folder 
subsequent to the August 1992 RO decision includes private 
and VA medical records, a comrade statement, and the 
veteran's continuing assertions of entitlement.

VA treatment records dated for the period of December 1992 to 
August 1993 reflect in pertinent part that the veteran has 
tinea pedis, tinea unguium, and tinea manus of 42 years 
duration, which persists but is improved according to the 
veteran.  He has erythema and scaling of the palm with 
thickened dystrophic fingernails as well as erythema and 
peeling/ scaling of the left foot with thickened toenails.  
He has medicated the condition with Griseofulvin.  Shiny 
flesh colored papules on the chest, left hand, and flank were 
noted and diagnosed as atypical pigmented lesions.

Statements from the veteran dated in May 1993, March 1994, 
and December 1994 reflect that his records support his 
contention that his skin suffers from frostbite.  He also 
asserts that since incurring frostbite in-service, he has 
suffered numbness, cold sensitivity, poor circulation, and 
pain in bilateral hands and feet to include his fingers and 
toes.  He received treatment on active duty.  He has been 
taking medication for the residuals of the frostbite.  The 
medications provided for the fingernails have helped some, 
but never clears them.  He was told in Japan that some of his 
sweat glands were damaged.  He has lived in a warm climate 
due to frostbite since Korea.  

A letter dated in December 1994 from the Chosin Few, Inc., 
the Cold Injury Committee, reflects correspondence between 
the veteran and the committee regarding the development of 
evidence for his claim.  

A February 1995 VA outpatient medical record reflects tinea 
pedis, tinea manum, and onychomycosis of the fingernails and 
toenails that was previously treated with Griseofulvin with 
elevated liver functions.  

A comrade statement received by the RO in March 1995 reflects 
that the veteran received treatment for his fingernails and 
hands in November and December of 1950 and that the veteran 
served in the Trap at Chosin Reservoir in temperatures 30 
degrees below [zero].  The comrade opines that this could be 
part of the reason that the veteran has trouble with his 
fingers.  

Testimony from the personal hearing held in March 1995 
reflects that the veteran is a member of an elite 
organization called the Chosin Few, servicemen who served in 
North Korea and survived enemy [attacks] and the severe 
weather conditions in retreat back to Hamhung.  He was 
exposed to severe cold temperatures from October 1950 to 
December 1950.  He was exposed to the elements while in 
Korea.  He was an infantry rifleman and in the field all the 
time.  He saw a lot of combat.  He had no opportunity to see 
a corpsman/ medic.  Most of the cold exposure occurred at 
Hamhung when he was setting up the tent/ camp area.  His 
hands were exposed quite a bit because he used them cutting 
wood.  His exposure was direct as he could not wear his 
gloves/ mittens when cutting wood with an axe.  He 
experienced numbness and swelling a bit, but no color changes 
when chopping the wood.  He noticed discoloration of his 
fingernails and toenails at Musan [sic].  They appeared brown 
- the veteran is colorblind.  His feet never turned black; 
they were just cold and tingled.  A corpsman treated him, 
told him to keep them warm, and gave him some lotion to 
massage them.  He was given ointment to take with him [to the 
front lines].  He had cracking and bleeding of the skin at 
the corners of the nails.  He had cracking and peeling of the 
hands and feet.  His toes did not bleed.  He had a skin 
problem on his instep, the sides of the foot, and around the 
back of the ankles.  His big toe and middle toe peeled.  They 
were issued two pairs of socks and alternated between the 
two.  He testified that when he was transferred to a military 
hospital in July 1951 for an unrelated condition, his hands 
and feet were treated with a dark liquid.  Private and VA 
physicians later treated him with Griseofulvin.  He believes 
the skin condition that affects his hands and feet is a 
residual of frostbite.  His feet get cold and he wraps them 
in tissue paper.  He does this year round.  His hands bother 
him only when it is cold and windy.  They crack and bleed as 
when in Korea.  He has discoloration and redness of his feet, 
as well as numbness, and tingling in his feet and hands.  

The August 1995 VA examination for the skin other than scars 
reflects recurrent episodes of onychomycosis of the hands and 
feet, which have required chronic recurrent Griseofulvin 
therapy and Tinactin with recurrences.  The veteran reported 
that he did not know of any history of prior onychomycolysis 
to the frostbite injuries sustained in Korea.  The veteran 
has not had an auto amputation of any digits and does not 
presently have Raynaud's phenomenon.  On physical 
examination, the hands presented with dry, scaly dermatosis 
involving the palms and dorsal aspects of both hands with dry 
fissuring along the palmar creases.  There was 
hyperpigmentation and probable actinic keratosis noted on the 
forearms secondary to sun exposure.  The Allen test was 
normal bilaterally indicating adequate radial and ulnar 
arterial blood flow to the hands.  There was no digital 
cyanosis evident in the hands or the feet.  His position 
sense was mildly diminished in the lower limbs as was the 
vibratory sense.  Examination of the lower limbs revealed 
onychomycolysis of the nail beds of numerous toes with 
cracking and fissuring of the nails.  A similar dry, 
dyshidrotic dermatosis of the soles of the feet was noted 
with fissuring and scaling.  There was no pallor upon 
elevation of either lower limb and no evidence of chronic 
venous insufficiency was evident.  Onychomycolysis of the 
nail beds of the hands was present, most notable on both 
thumbs.  The examiner concluded that the veteran had a 
history of frostbite sustained while on active duty in Korea 
to both the hands and the feet that historically have 
preceded the onychomycolysis of the hands and feet.  The 
veteran continues to require chronic antifungal therapy.  

A handwritten VA dermatology examination dated in August 1995 
reflects that the veteran has complained of hand and foot 
problems since 1949.  The condition worsened in 1953, then 
stabilized.  He started having bruising of his arms 4-5 years 
earlier.  He complains that his feet itch constantly but [the 
itching] is controlled somewhat with the application of 
Aftate.  He complains of numbness in the toes that started in 
1950.  He complains of increased itching in warm weather.  He 
used Aftate this morning but discontinued Griseofulvin 6-9 
months ago.  The examination reflects scaling on the palms 
and soles, and yellow thickened fingernails and toenails with 
subungual debris.  There was ecchymoses on the dorsal 
forearms.  The skin was tanned and exhibited chronic sun 
damage, "AKS lentigo."  The diagnoses included tinea manus, 
tinea pedis, and tinea unguium, onychomycosis, AK (actinic 
keratosis), and photaging.  

VA treatment records for the period of October 1995 to 
February 1996 reflect failed Griseofulvin, that the 
extremities were without edema, and manifested onycholysis 
and hyperkeratosis of nails without erythema/ exudate.  

In essence, the veteran asserted in April and July 1996 that 
his skin and fungal infection warrants a higher disability 
evaluation.  He asserts that he was treated in 1949, 1951, 
and 1953 while in-service and by many civilian doctors.  His 
fingernails cause him great embarrassment and hurt.  He is 
not able to pick up small items and that it is very hard to 
button his shirts.  His hands are very dry, which cause 
cracking and sometimes bleeding.  The hands are painful.  His 
feet and ankles have a rash that does not heal with 
treatment.  

A May 1996 VA examination for the skin other than scars 
reflects diagnoses of tinea manum, onychomycosis, and tinea 
pedis.  VA outpatient treatment records for the period July 
1996 to January 1998 reflect onychomycosis of the 
fingernails, and hyperkeratosis of the fingernails and 
toenails, deformed, yellow, and thickened without 
erythema/exudate, and decreased range of motion in the hands.  
There was no edema of the extremities.  In January 1998, the 
proximal portions of some nails had a pinkish color.  The 
assessment was onychomycosis that responds to Lomisil.  

Testimony from the October 1996 personal hearing reflects 
that the veteran has cracking and discolored nails.  He 
applies a cream provided by the VA.  The cream is not 
effective.  His nails are pretty bad.  The veteran testified 
that the frostbite of the hands and feet occurred in Korea in 
November and December 1950.  He was treated at a hospital in 
Japan for six weeks.  He received treatment post-service at 
U.S. Naval Hospitals in Pensacola and Jacksonville, Florida.  
He was employed primarily as a carpenter after service.  His 
hands affected his work; he had trouble with his fingers and 
nails.  His hands were dry.  He works part-time as a 
handyman.  The Board observes that the veteran was asked 
whether he suffered frostbite any time after service.  An 
incomplete recorded response reflects "I haven't been 
(indecipherable)."

The March 1998 VA examination reflects as reported by the 
veteran that in the winter months of November and December of 
1950 while in front line activity when the temperatures were 
30 degrees below zero, the veteran suffered frostbite to his 
hands and feet.  Initially, his nails got darker and he 
developed severe burning pain, coldness, and numbness of both 
hands and feet.  He was initially treated in the field and 
never hospitalized.  The feet and hands were kept wrapped and 
warm.  There was an ointment applied to the nails.  He was 
given some pain medication.  As he was in front line duty, he 
could not be dispensed.  In relevant part, the physical 
examination reflects severe fungal infection of both hands 
and feet.  The sensory examination of the hands and feet 
showed diminished pinprick sensation on both sides.  There 
were extensive vascular calcifications in the soft tissues of 
both feet and ankles in addition.  X-ray studies of the feet 
dated in March 1998 reflect degenerative disease of the right 
foot with osteophytes of the navicular and one of the 
proximal phalanges.  Color photographs of the hands are 
associated with the claims file.  The diagnoses included cold 
injury, both hands and both feet - frostbite, and 
metacarpophalangeal and interphalangeal arthritis of both 
hands and hallux valgus of the feet.  

Evidence is considered to be "new" if it was not previously 
submitted to agency decision-makers and it is not cumulative 
or redundant.  Newly presented evidence need not be probative 
of all the elements required to award the claim, but need 
only tend to prove each element that was a specified basis 
for the last disallowance.  See Evans v. Brown, 9 Vet. App. 
at 284; see also Hickson v. West, 12 Vet. App. 247 (1999) (VA 
must review evidence since the last final disallowance).  The 
evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration 
and, by itself or in connection with evidence previously 
considered, it is so significant that it must be considered 
in order to fairly decide the merits of the claim.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  See Elkins, at 209.  

According to the law, service connection may be granted for a 
disability that was incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  Therefore, the determinative issue is 
whether the veteran has a present diagnosis of frostbite.  If 
so, there must be a link to military service established by 
medical evidence that has not been previously considered.  

The Board observes that the newly submitted evidence includes 
the August 1995 and March 1998 VA examinations conducted by 
different examiners.  Specifically, both examiners diagnosed 
cold injury of the hands and feet.  The evidence is not 
cumulative or redundant, and it bears directly and 
substantially on the question of whether the veteran 
currently has a disability manifested by cold exposure/ 
frostbite, which was lacking at the time of the August 1992 
rating decision.  Therefore, assuming the credibility of this 
evidence, the Board finds that diagnoses indicated in the 
reports of VA examination, dated in August 1995 and March 
1998, constitute new and material evidence for purposes of 
reopening the claim for service connection of frostbite of 
the hands and feet.  See 38 C.F.R. § 3.156(a).  Accordingly, 
the Board will consider this claim on a de novo basis.





B. Well-grounded Claim

Having found that the veteran has submitted "new and 
material evidence," the threshold question that must be 
resolved with regard to the claim of entitlement to service 
connection for frostbite of the hands and feet, is whether 
the veteran has presented evidence of a well-grounded claim 
pursuant to 38 U.S.C.A. § 5107(a).  See Winters and Elkins, 
both supra.  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (Expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. § 3.303(b) by evidence that the 
condition was "noted" during service; evidence showing 
post-service continuity of symptomatology; and medical 
evidence of a nexus between the present disability and the 
post-service symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  For the purpose of determining 
whether a claim is well-grounded, the credibility of the 
evidence in support of the claim must be presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

With respect to the claim for service connection for 
frostbite of the hands and feet, a review of the record 
reflects that the veteran has a current diagnosis of 
frostbite of the hands and feet, as shown by the VA 
examination reports dated in August 1995 and in March 1998.  
The veteran testified in March 1995 and October 1996 as well 
as in statements in support of his claim that he sustained 
cold exposure while in Korea under combat conditions.  In 
that regard, the service medical records confirm that the 
veteran was a combat infantryman serving in Korea.  The 
veteran has repeatedly maintained that the symptoms of his 
present skin condition are related to cold injury in-service, 
as the numbness and tingling of the hands and feet with 
cracking, peeling, and bleeding of the skin are the same as 
in-service.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995); Layno v. Brown, 6 Vet. App. 465 (1995) (a lay 
statement is considered to be competent evidence when it 
concerns the features or symptoms of the veteran's injury or 
illness).  Thus, presuming the credibility of the veteran's 
lay statements, the Board determines that such statements 
constitute competent lay evidence of in-service incurrence of 
cold exposure to the hands and feet, with a continuance of 
the same symptoms post-service.  See Robinette v. Brown, 
supra.  As such, the veteran's statements represent evidence 
of continuity of symptomatology, and they are considered 
competent lay observations that relate the present condition 
of frostbite to the post-service symptomatology.  See Savage 
v. Gober, 10 Vet. App. at 498; Caluza v. Brown, supra.  
Therefore, under such circumstances, the claim for service 
connection for frostbite of the hands and feet is well-
grounded.  See also Mattern v. West, 12 Vet. App. 222, 226 
(1999) (a well-grounded determination requires only a 
preliminary threshold of plausibility with enough of an 
evidentiary basis to show that the claim is capable of 
substantiation).


C. Service Connection

The veteran asserts that his current bilateral hand and foot 
condition is related to his military service in Korea.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); see 
also Degmetich v. Brown, 104 F.3d 1328, 1331-32 (Fed.Cir. 
1997).  Service connection may be established under 38 C.F.R. 
§ 3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during the applicable presumptive 
period and (ii) present manifestations of the same chronic 
disease.  See Savage, supra.  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated by such service will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d); Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  "Satisfactory evidence" is credible 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir. 
1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  See 
Kessel v. West, 13 Vet. App. 9 (1999); 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not 
establish a presumption of service connection, but eases the 
combat veteran's burden of demonstrating the occurrence of 
some in-service incident to which the current disability may 
be connected.  See Collette, 82 F.3d at 392; see Caluza, 7 
Vet. App. at 507 (holding that § 1154(b) relaxes the 
evidentiary standards as to the service incurrence 
requirement); accord Russo v. Brown, 9 Vet. App. 46, 50 
(1996).

The Board observes that in applying the provision of 38 
U.S.C.A. § 1154(b) in this case, the service medical records 
reveal that the veteran was a combat infantryman in Korea 
from September 1950 to at least July 1951.  Therefore, the 
Board finds that the evidence of record supports the 
veteran's status as a combat veteran, and thus the veteran is 
entitled to the relaxed evidentiary requirements of section 
1154(b).  

As regards the claim for service connection for frostbite of 
the hands and feet, the Board observes that there is no 
indication in the record that the veteran reported any 
complaint of a cold injury of the hands or feet, including 
frostbite, contemporaneous to his combat service.  However, 
in applying 38 U.S.C.A. § 1154(b) to the circumstances 
incident to this issue on appeal, the Board is of the opinion 
that an inference of service incurrence for a cold injury of 
the hands and feet arises despite the absence of service 
medical records indicating such an injury.  The veteran and 
his comrade report that they served in the Chosin Reservoir 
in temperatures 30 degrees below zero in November and 
December 1950 and that the veteran received treatment for his 
fingernails and hands at that time.  The veteran testified 
that he is a member of an elite organization called the 
Chosin Few.  Servicemen who served in North Korea and 
survived enemy attacks and the severe weather conditions in 
retreat back to Hamhung.  He added that during this period of 
time, his hands became numb and swelled when chopping wood to 
set up camp because he could not use the axe wearing mittens.  
He later noticed discoloration of his fingernails and 
toenails with cracking and bleeding of the skin.  In the 
field, he was given an ointment to use.  The Board finds that 
the veteran's account of the circumstances surrounding his 
combat service in Korea is consistent with the circumstances, 
conditions, or hardships of such service, even though there 
is no official record of such incurrence or aggravation.  See 
38 U.S.C.A. § 1154(b).  In the absence of evidence to the 
contrary, it can be satisfactorily established that he 
sustained cold injury during this service.  See Kessel v. 
West, 13 Vet. App. 9 (1999); Peters v. Brown, 6 Vet. 
App. 540, 543 (1994).  Hence, the question now becomes 
whether there is sufficient evidence of record to establish 
continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b).

The Board observes that between 1953 and 1961, there is no 
evidence of a skin condition related to cold exposure.  The 
VA examination conducted in 1961 for an unrelated condition 
noted that the veteran's hands were cool and clammy, and that 
his upper and lower extremities were evaluated as normal.  

A private medical statement from Dr. E. Loycano dated in 
March 1995 reflects that he and the veteran are close 
personal friends and have known each other since [their 
youth].  He asserts that the veteran did not have a fungal 
fingernail problem before [entering] military service.  When 
he met the veteran following service, the veteran pointed out 
the fungal problems with his fingernails.  Dr. Loycano 
remembers giving the veteran Grifulvin for his nail 
condition.  He visited the veteran in October and December 
1994 and the veteran again pointed out the fungal condition 
of his finger nails.  

A private medical statement received from Dr. E. Rexinger in 
March 1995 reflects that he has treated the veteran for tinea 
unguium since May 1974 and that it is recurrent and non 
healing.  The tinea unguium is a long-term problem that has 
persisted to this date.  He was treated with long term 
antifungal medications without success.  

VA records dated between 1992 and 1995 reflect chronic fungal 
infections of the hands, feet, and nails with various skin 
lesions of 42 years duration.  Since that time, the veteran 
has provided his lay observations of continuous symptoms post 
service to include his assertion that he has resided in warm 
climates since Korea.  On subsequent VA examinations in 1995 
and 1998, the veteran was found to have cold injury of the 
hands and feet - frostbite noting a fungal skin condition and 
onychomycosis.  

The Board has carefully considered the clinical data 
generated in this case.  From the foregoing discussions, it 
is apparent that the veteran engaged in combat.  He has 
presented satisfactory lay evidence establishing that he 
suffered cold exposure in Korea, that the symptomatology in-
service has continued to the current time, and that he has 
been diagnosed with cold injury - frostbite of the hands and 
feet as shown by recent VA examinations.  Specifically, the 
VA examiner in March 1998 entered this precise diagnosis and, 
in August 1995, the VA examiner concluded that the veteran 
had a history of frostbite of both hands and feet that was 
sustained while on active duty in Korea.  Both examiners 
accepted as competent and credible the veteran's history of 
cold exposure during combat service.  Therefore, in view of 
the undisputed evidence that the veteran suffered frostbite 
in service, while in a combat zone, the Board finds that the 
evidence raises a reasonable doubt that the frostbite of the 
hands and feet was occasioned by his "combat" experience in 
Korea, and that he has continued to have symptoms associated 
with frostbite post-service.  See 38 U.S.C.A. § 1154(b), 38 
C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d at 
393, citing Caluza, 7 Vet. App. at 510.  Accordingly, the 
Board resolves all reasonable doubt in the veteran's favor, 
38 U.S.C.A. § 5107(b), allowing him to prevail on a claim of 
service connection for frostbite of the hands and feet.  
Accordingly, service connection for frostbite of the hands 
and feet is warranted.  See also 38 C.F.R. § 3.102.  


II.  Higher Rating

Initially, the Board finds that the veteran's claim for a 
higher disability evaluation following the initial grant of 
service connection is well-grounded in accordance with 38 
U.S.C.A. § 5107(a) (West 1991) in that the claim is plausible 
based upon the evidence of record and the evidentiary 
assertions provided by the veteran that are within the 
competence of a lay party.  See King v. Brown, 5 Vet. App. 19 
(1993).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's skin fungus.  Accordingly, the Board has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence on file is inadequate 
for rating purposes.  See 38 C.F.R. §§ 4.1, 4.2 (1999).

This appeal arises from an original rating decision following 
the award of service connection, thus, the present level of 
disability is not of primary importance and a review of all 
the evidence considered in the original rating is required.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  When after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability; such doubt shall be resolved in favor of the 
claimant.  See 38 C.F.R. § 4.3 (1999).

By an April 1995 rating determination, service connection was 
granted for skin fungus and assigned a non-compensable rating 
under DC 7803.  See 38 C.F.R. § 4.118 (1999).  By a November 
1996 Hearing Officer's decision, a 10 percent disability 
rating was assigned under DCs 7813-7806.  

Pertinent schedular criteria provide that DC 7813, 
dermatophytoses, is to be rated as for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations, unless otherwise provided.  
Under DC 7806, a 30 percent disability rating is warranted 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.  The current 10 percent 
disability rating is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  

The evidence of record reflects that the veteran filed a 
claim for a skin rash soon after separating from military 
service.  Clinical evidence dated between May 1954 to March 
1995 reflects various skin lesions; mild scaling between the 
fingers; erythematous feet; dry scaly dermatosis; scaling of 
the palms and soles; hyperkeratosis of the nails - 
onycholysis; and that the veteran medicated with Griseofulvin 
periodically.  

Testimony from the March 1995 and October 1996 personal 
hearings reflect that he had cracking and bleeding of the 
skin at the corners of the nails in-service.  He had cracking 
and peeling of the hands and feet.  He had a skin problem on 
his instep, the sides of the foot, and around the back of the 
ankles.  He was treated with a dark liquid in July 1951.  
Since service, his hands are dry.  They crack and bleed.  He 
applies cream all of the time, which is not effective.  If it 
becomes windy, the skin around the nails cracks.  The skin 
bleeds and is painful.  The skin is more affected than the 
nails.  His feet feel just as bad as his hands.  He believes 
his hands look worse [than his feet].  He changes his socks 
three times a day.  His feet do not bleed, but itch around 
the ankles.

Clinical evidence dated between August 1995 and March 1998 
reflects that the veteran's feet itch constantly and that the 
itching increased in warm weather.  The August 1995 VA 
examinations reflect that the hands were dry with scaly 
dermatosis involving the palms and dorsal aspects of both 
hands with dry fissuring along the palmar creases.  The soles 
of the feet manifested dry dyshidrotic dermatosis with 
fissuring and scaling.  The relevant diagnoses were tinea 
manum and tinea pedis.  The May 1996 VA skin examination 
reflects scaly lesions bilaterally to the palms and fingers 
and erythematous/ scaly lesions of the feet.  A September 
1996 VA outpatient record reflects degradation of all nail 
beds and onychomycosis of the fingers bilaterally.  The March 
1998 VA examination reflects severe fungal infection of both 
hands and feet.  

To warrant a higher disability rating for dermatophytoses, 
the veteran must show constant itching or exudation with 
extensive lesions or marked disfigurement.  Even though the 
veteran has asserted on multiple examinations and in his 
testimony that his feet itch constantly which increases in 
warm weather, the veteran's dermatophytoses is limited to his 
hands and feet.  He also asserted that his hands bleed if it 
is windy.  At most, the veteran's dermatophytoses is 
characterized by constant itching with periods of exudation 
due to windy conditions that is limited to the hands and 
feet, not involving extensive lesions over the body.  
Further, color photographs associated with the claims folder 
are not representative of marked disfigurement.  Therefore, 
the Board determines that the fungus of the hands and feet is 
appropriately rated as 10 percent disabling under DCs 7813-
7806.  

In the April 1998 supplemental statement of the case, the RO 
noted that consideration of 38 C.F.R. § 3.321 (1999) had been 
given, but the case was not considered so unusual as to 
warrant referral for a higher rating on an extraschedular 
basis.  In reviewing this case, the Board also must consider 
whether additional benefits are warranted under any of the 
provisions of Parts 3 and 4.  As to the disability picture 
presented in this case, the Board cannot conclude that the 
disability picture is so unusual or exceptional, with such 
related factors as frequent hospitalization or marked 
interference with employment exclusively attributable to the 
skin fungus of the hands and feet to prevent the use of the 
regular rating criteria.  In this regard, the record at most 
shows that the veteran has a recurring, chronic skin fungus 
affecting his hands and feet.  The veteran has asserted in 
statements that the condition of his fingernails has affected 
his employment as a carpenter and impairs his ability to 
button his shirts.  The record in evidence reflects that the 
veteran works part-time as a handyman.  There is no 
indication in the evidence of record that the veteran's skin 
fungus has markedly interfered with his earning capacity, 
employment status, or necessitated frequent periods of 
hospitalization.  In sum, the Schedule for Rating 
Disabilities is shown to provide a fair and adequate basis 
for rendering a decision in this case.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  In the absence of an exceptional 
or unusual disability picture marked by frequent 
hospitalizations for the disability or marked interference 
with employment solely attributed to the service-connected 
disability, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

While the Board considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of these matters on that basis.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

New and material having been submitted, the claim of 
entitlement to service connection for frostbite of the hands 
and feet is reopened; and the claim is well-grounded.

Service connection for frostbite of the hands and feet is 
granted.

Entitlement to a disability rating in excess of 10 percent 
for fungus of the hands and feet is denied.


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

